Citation Nr: 0935986	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1968 to November 1971.  Service in the Republic 
of Vietnam is indicated by the evidence of record.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota which denied the Veteran's claims.

Issues not currently on appeal

The March 2007 rating decision also denied the Veteran 
service connection for major depressive disorder and 
posttraumatic stress disorder.  As evidenced by the claims 
folder, the Veteran did not express disagreement with the 
rating decisions as to these issues.  Accordingly, those 
issues are not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The March 2007 RO rating decision denied service connection 
for bilateral hearing loss.  In an October 2008 rating 
decision, the RO granted the Veteran service connection for 
right ear hearing loss and assigned a noncompensable 
disability rating, effective May 24, 2006.  To the Board's 
knowledge, the Veteran has not expressly disagreed with that 
decision.  That matter has accordingly been resolved.  See 
Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].   



FINDINGS OF FACT

1.  The competent medical evidence is in equipoise as to 
whether the Veteran's current left ear hearing loss is 
related to his military service.

2.  The competent medical evidence of record does not support 
a finding that the Veteran is currently diagnosed with 
tinnitus.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed left ear hearing loss 
is a result of his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for left ear hearing 
loss and tinnitus.

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of this 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to appellant describing evidence potentially helpful 
to the appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated June 2006.  The VCAA 
letter indicated that in order for service connection to be 
granted, there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service 
causing the injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
June 2006 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claims.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The June 2006 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The June 2006 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced June 2006 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.
With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as, VA and private medical treatment 
records.  

Additionally, the Veteran was afforded a VA audiological 
examination in January 2007, with addendums to the 
examination report in March 2007, May 2007, and September 
2008.  The VA examination report and addendums reflect that 
the examiner interviewed and examined the Veteran, reviewed 
his past medical history, reviewed his claims folder, 
documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination report and addendums are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); 
see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  In his March 
2008 substantive appeal [VA Form 9], he declined the option 
of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for left ear hearing 
loss.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000. or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008). 



Analysis

The Veteran is claiming entitlement to service connection for 
left ear hearing loss, which he contends is due to his 
military service.  See, e.g., Veteran's statement dated May 
2006.  As was noted in the introduction, service connection 
has previously been granted for right ear hearing loss.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran 
is currently diagnosed with left ear hearing loss, as is 
evidenced by the January 2007 VA audiological examination 
report.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of left ear hearing loss.  
Audiological testing conducted upon the Veteran's separation 
from service in November 1971 demonstrated normal hearing.  
Further, the record does not reflect medical evidence showing 
any manifestations of hearing loss during the one-year 
presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  Indeed, the first 
documented complaint of hearing loss was the Veteran's 
initial claim for benefits in May 2006.  See the Veteran's VA 
Form 21-526 dated in  2006.
  
With respect to in-service injury, the Veteran's service 
personnel records indicate that his military occupational 
specialty (MOS) was field artillery unit commander.  During 
the adjudication of the Veteran's claim, the RO concluded 
that he did in fact experience in-service noise exposure 
based upon his MOS.  For the purposes of this decision, the 
Board will also assume that the Veteran experienced noise 
exposure during service based upon his MOS.  This is 
sufficient to satisfy Hickson element (2), in-service injury.   

Turning to Hickson element (3), medical nexus, the record 
contains conflicting medical opinions which address the issue 
of medical nexus.    

The January 2007 VA examiner reported that the Veteran's 
diagnosed left ear hearing loss was related to his military 
service.  His rationale was based upon the lack of 
audiometric data at the Veteran's discharge and the Veteran's 
exposure to noise during service.  However, subsequent 
addendums to the VA examination indicate that the Veteran's 
left ear hearing loss was not related to his military 
service.  The rationale for that conclusion was based upon 
review of the Veteran's service treatment records, which were 
not initially made available to the VA examiner.  
Specifically, the May 2007 and September 2008 addendums 
included reference to the Veteran's entrance and separation 
audiological examinations, which demonstrated normal hearing 
in both ears.  A shift in hearing for his right ear between 
the entrance and separation audiological examinations was 
found to be significant, whereas the shift in hearing for his 
left ear was found to be insignificant.  See September 2008 
addendum to VA examination report.  

Although the September 2008 addendum indicates the Veteran 
sustained a significant loss of hearing in his right ear 
during service but not in his left ear, the VA examination 
report and addendums have consistently indicated that the 
Veteran sustained hearing loss in both ears during service 
based on his exposure to noise.    

Given both positive and negative nexus opinions, the Board 
finds that the evidence of record is in equipoise as to the 
matter of whether the Veteran's current left ear hearing loss 
is a result of his military service.  The benefit of the 
doubt rule is therefore for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  As such, 
Hickson element (3), and thereby all three elements, has been 
satisfied.   

In conclusion, for reasons and bases expressed above, the 
benefit sought on appeal, entitlement to service connection 
fro left ear hearing loss, is granted.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be repeated 
here.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), the competent medical 
evidence does not demonstrate that the Veteran is currently 
diagnosed with tinnitus.  Crucially, the Veteran was afforded 
a VA audiological examination in January 2007, at which time 
the examiner declined to diagnose the Veteran with tinnitus.  
The subsequent addendums to the January 2007 VA examination 
did not indicate a diagnosis of tinnitus.  Moreover, VA and 
private treatment records are absent any complaints or 
treatment for tinnitus.  

The Board recognizes that the Veteran complained of 
occasional humming sounds in his ears in his May 2006 
statement.  However, symptoms alone are not sufficient to 
establish the existence of a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  A chronic disorder, 
tinnitus, has not been diagnosed.  

Additionally, the January 2007 VA examination indicates that 
the Veteran specifically failed to report any symptoms of 
tinnitus in his ears.  The VA examiner subsequently concluded 
that the Veteran did not exhibit symptomalogy consistent with 
tinnitus.  To the extent that it can be inferred from the 
Veteran's presentation that he is contending that he in fact 
has the claimed tinnitus, this is outweighed by the negative 
audiological examination report and other medical evidence 
which are pertinently absent any specific complaints of 
tinnitus.    

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Because the competent medical evidence of record does not 
substantiate a current diagnosis of tinnitus, the first 
Hickson element is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

The Board will briefly address the remaining two Hickson 
elements.  The second element, in-service injury, is met 
based on the Veteran's MOS, as has been discussed above.  

The third element, medical nexus, is not met.  In the absence 
of a diagnosis of tinnitus, medical nexus is an 
impossibility.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran stated that he has had 
tinnitus since 1971, he did not report the onset of tinnitus 
until May 2006.  This was more than thirty years after the 
Veteran left service in November 1971.  There is no competent 
medical evidence that the Veteran complained of or was 
treated for tinnitus for many years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Therefore, continuity of symptomatology after 
service is not demonstrated. 

In sum, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


